UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44467-01 ESSEX PORTFOLIO, L.P. (Exact name of Registrant as Specified in its Charter) California 77-0369575 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 925 East Meadow Drive Palo Alto, California94303 (Address of Principal Executive Offices including Zip Code) (650) 494-3700 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant is a large accelerated filer an accelerated file, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yeso Nox ESSEX PORTFOLIO, L.P. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Partners' Capital and Comprehensive Income for the nine months ended September 30, 2007 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 Signatures 29 2 Part I Financial Information Item 1: Financial Statements (Unaudited) Essex Portfolio, L.P., a California limited partnership, (the "Operating Partnership") effectively holds the assets and liabilities and conducts the operating activities of Essex Property Trust, Inc. (“Essex” or the “Company”).Essex Property Trust, Inc., a real estate investment trust incorporated in the State of Maryland is the sole general partner of the Operating Partnership. The information furnished in the accompanying unaudited consolidated balance sheets, statements of operations, stockholders' equity and comprehensive income and cash flows of the Operating Partnership reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the aforementioned consolidated financial statements for the interim periods. The accompanying unaudited consolidated financial statements should be read in conjunction with the notes to such consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations herein.Additionally, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Operating Partnership's annual report on Form 10-K for the year ended December 31, 2006. 3 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per unit amounts) September 30, December 31, 2007 2006 Assets Real estate: Rental properties: Land and land improvements $ 679,818 $ 560,880 Buildings and improvements 2,452,040 2,108,307 3,131,858 2,669,187 Less accumulated depreciation (532,386) (465,015) 2,599,472 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 182,455 103,487 Investments 70,787 60,451 2,852,714 2,409,331 Cash and cash equivalents-unrestricted 10,239 9,662 Cash and cash equivalents-restricted 11,704 13,948 Marketable securities 5,843 - Notes and other receivables from related parties 1,178 1,209 Notes and other receivables 35,350 18,195 Prepaid expenses and other assets 25,055 20,632 Deferred charges, net 12,317 12,863 Total assets $ 2,954,400 $ 2,485,840 Liabilities and Partners' Capital Mortgage notes payable $ 1,233,281 $ 1,060,704 Mortgage notes payable - held for sale - 32,850 Exchangeable bonds 225,000 225,000 Lines of credit 167,571 93,000 Accounts payable and accrued liabilities 55,332 38,614 Dividends payable 28,724 24,910 Other liabilities 15,966 14,328 Deferred gain 2,193 2,193 Total liabilities 1,728,067 1,491,599 Commitments and contingencies Minority interests 65,628 44,950 Redeemable convertible limited partnership units 4,750 4,750 Preferred convertible equity (liquidation value of $149,500) 145,912 145,912 Partners' Capital: General partner: Common equity 795,228 590,070 Preferred equity (liquidation value of $25,000) 24,412 24,412 819,640 614,482 Limited partners: Common equity 58,962 59,730 Preferred equity (liquidation value of $130,000) 126,690 126,690 185,652 186,420 Accumulated other comprehensive income (loss) 4,751 (2,273) Total partners' capital 1,010,043 798,629 Total liabilities and partners' capital $ 2,954,400 $ 2,485,840 See accompanying notes to the unaudited consolidated financial statements. 4 ESSEX PORTFOLIO, L.P. AND SUBSIDIARES Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per unit and unit amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Rental and other property $ 99,987 $ 86,850 $ 288,848 $ 252,800 Management and other fees from affiliates 1,268 1,872 3,662 3,526 101,255 88,722 292,510 256,326 Expenses: Property operating, excluding real estate taxes 25,030 22,483 72,082 65,389 Real estate taxes 8,675 7,314 24,530 21,645 Depreciation and amortization 25,612 19,898 72,455 59,125 Interest 20,235 17,946 58,992 55,277 Amortization of deferred financing costs 708 777 2,063 1,970 General and administrative 6,415 5,289 18,519 15,168 Other expenses - - - 1,770 86,675 73,707 248,641 220,344 Earnings from operations 14,580 15,015 43,869 35,982 Interest and other income 2,407 1,686 7,454 4,728 Equity income (loss) in co-investments 322 (368) 2,767 (1,184) Minority interests (1,198) (1,231) (3,556) (3,739) Income before discontinued operations and tax provision 16,111 15,102 50,534 35,787 Income tax provision - (150) - (325) Income before discontinued operations 16,111 14,952 50,534 35,462 Income from discontinued operations (net of minority interests) 53 1,460 25,594 22,459 Net income 16,164 16,412 76,128 57,921 Dividends to preferred units - Series F (488) (488) (1,465) (1,465) Dividends to preferred units - Series G (1,823) (1,303) (5,399) (1,303) Dividends to preferred units - limited partners (2,559) (2,559) (7,678) (7,677) Net income available to common units $ 11,294 $ 12,062 $ 61,586 $ 47,476 Per common unit data: Basic: Income before discontinued operations available to common units $ 0.41 $ 0.42 $ 1.34 $ 0.99 Income from discontinued operations 0.00 0.05 0.95 0.89 Net income available to common units $ 0.41 $ 0.47 $ 2.29 $ 1.88 Weighted average number of common units outstanding during the period 27,652,473 25,424,259 26,868,825 25,275,460 Diluted: Income before discontinued operations available to common units $ 0.40 $ 0.41 $ 1.31 $ 0.97 Income from discontinued operations 0.00 0.05 0.93 0.87 Net income available to common units $ 0.40 $ 0.46 $ 2.24 $ 1.84 Weighted average number of common units outstanding during the period 28,043,125 26,143,924 27,482,406 25,825,186 See accompanying notes to the unaudited consolidated financial statements. 5 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Consolidated Statements of Partners’ Capital and Comprehensive Income for the nine months ended September 30, 2007 (Unaudited) (Dollars and units in thousands) General Partner Limited Partners Accumulated Preferred Preferred Other Common Equity Equity Common Equity Equity Comprehensive Units Amount Amount Units Amount Amount Income (Loss) Total Balances at December 31, 2006 23,416 $ 590,070 $ 24,412 2,495 $ 59,730 $ 126,690 $ (2,273) $ 798,629 Comprehensive income: Net income - 55,177 6,864 - 6,410 7,677 - 76,128 Change in fair value of cash flow hedges - 7,024 7,024 Comprehensive income 83,152 Issuance of common units under Stock-based compensation plan 74 4,746 - 4,746 Issuance of general partner common units 1,698 216,776 - 216,776 Repurchase of general partner common units (13) (1,409) - (1,409) Redemption of limited partner common units - - - (37) (2,026) - - (2,026) Vesting of series Z and Z-1 incentive units - - - 29 1,134 - - 1,134 Reallocation of partners' capital - (1,500) - - 660 - - (840) Partners' distributions - (68,632) (6,864) - (6,946) (7,677) - (90,119) Balances at September 30, 2007 25,175 $ 795,228 $ 24,412 2,487 $ 58,962 $ 126,690 $ 4,751 $ 1,010,043 See accompanying notes to the unaudited consolidated financial statements. 6 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Nine Months Ended September 30, 2007 2006 Net cash provided by operating activities $ 158,148 $ 138,540 Cash flows used in investing activities: Additions to real estate: Acquisitions and improvements to recent acquisitions (333,110) (161,998) Capital expenditures and redevelopment (52,124) (30,147) Additions to real estate under development (96,236) (53,996) Dispositions of real estate and investments 124,103 15,883 Changes in restricted cash and refundable deposits 1,979 5,162 Purchases of marketable securities (5,843) - Additions to notes and other receivables (19,192) (15,279) Collections of notes and other receivables 1,472 2,295 Contributions to limited partnerships (22,164) (35,526) Distributions from limited partnerships 15,330 9,588 Net cash used in investing activities (385,785) (264,018) Cash flows from financing activities: Proceeds from mortgage notes payable and lines of credit 665,709 281,325 Repayment of mortgage notes payable and lines of credit (494,331) (233,442) Payments of loans fees and related costs (1,516) (472) Net proceeds from issuance of preferred convertible equity - 145,912 Proceeds from settlement of forward-starting swap 1,311 - Net proceeds from stock options exercised 3,786 3,136 Net proceeds from sale of common units to general partner 213,672 27,225 Purchase of common units from general partner (1,409) - Distributions to limited partner units and minority interest (77,145) (17,482) Redemption of limited partner units and minority interest (9,983) (6,360) Distributions to general partner (71,880) (58,559) Net cash provided by financing activities 228,214 141,283 Net increase in cash and cash equivalents 577 15,805 Cash and cash equivalents at beginning of period 9,662 14,337 Cash and cash equivalents at end of period $ 10,239 $ 30,142 Supplemental disclosure of cash flow information: Cash paid for interest, net of $3,561 and $2,413 capitalized in 2007 and 2006, respectively $ 52,443 $ 52,386 Supplemental disclosure of noncash investing and financing activities: Mortgage notes assumed in connection with purchases of real estate $ 43,839 - Land contributed by a partner in a consolidated joint venture $ 22,200 - Issuance of limited partner units in connection with with purchase of real estate $ 7,067 - See accompanying notes to the unaudited consolidated financial statements. 7 ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2007 and 2006 (Unaudited) (1) Organization and Basis of Presentation The unaudited consolidated financial statements of Essex Portfolio, L.P. (the “Operating Partnership”) are prepared in accordance with U.S. generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q.In the opinion of management, all adjustments necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been included and are normal and recurring in nature.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Operating Partnership's annual report on Form 10-K for the year ended December 31, 2006. All significant intercompany balances and transactions have been eliminated in the consolidated financial statements.Certain prior year balances have been reclassified to conform to the current year presentation. The unaudited consolidated financial statements for the nine months ended September 30, 2007 and 2006 include the accounts of the Operating Partnership (which holds the operating assets of Essex Property Trust, Inc., the “Company”).See below for a description of entities consolidated by the Operating Partnership.The Company is the sole general partner in the Operating Partnership, with a 91.0% and 90.4% general partnership interest as of September 30, 2007 and December 31, 2006, respectively. As of September 30, 2007, the Operating Partnership has ownership interests in 138 apartment communities (containing 28,364 units), five commercial investments (with approximately 463,840 square feet), two recreational vehicle parks (comprising 338 spaces) and one manufactured housing community (containing 157 sites), (collectively, the "Properties").The Properties are located in Southern California (Ventura, Los Angeles, Santa Barbara, Orange, Riverside and San Diego counties), Northern California (the San Francisco Bay Area), Seattle, Washington and other regions (Portland, Oregon metropolitan area and Houston, Texas). Fund Activities Essex Apartment Value Fund, L.P. ("Fund I" and “Fund II”), are investment funds formed by the Operating Partnership to add value through rental growth and asset appreciation, utilizing the Operating Partnership's development, redevelopment and asset management capabilities.All of the assets in Fund I have been sold, and Fund I is in the final stages of liquidation. Fund II has eight institutional investors, including the Operating Partnership, with combined partner equity commitments of $265.9 million. The Operating Partnership has committed $75.0 million to Fund II, which represents a 28.2% interest as general partner and limited partner. Fund II utilizes leverage equal to approximately 60% of the estimated value of the underlying real estate.Fund II invested in apartment communities in the Operating Partnership’s targeted West Coast markets and, as of September 30, 2007, owned 11 apartment communities and three development projects.The Operating Partnership records revenue for its asset management, property management, development and redevelopment services when earned, and promote income if Fund II exceeds certain financial return benchmarks. Marketable Securities Marketable securities consist of funds held by the Operating Partnership’s wholly owned captive insurance subsidiary which are invested primarily in U.S. treasury or agency securities with original maturities of more than three months when purchased.The Operating Partnership has classified these debt securities as held-to-maturity securities, and the Operating Partnership reports the securities at amortized cost.Realized gains and losses and interest income are included in interest and other income on the consolidated statement of operations. Variable Interest Entities In accordance with Financial Accounting Standards Board (FASB) Interpretation No. 46 Revised (FIN 46R), “Consolidation of Variable Interest Entities, an Interpretation of ARB No. 51”, the Operating Partnership consolidates 19 DownREIT limited partnerships (comprising twelve properties), and an office building that is subject to loans made by the 8 Operating Partnership.The Operating Partnership consolidates these entities because it is deemed the primary beneficiary under FIN 46R.The total assets and liabilities related to these variable interest entities (VIEs), net of intercompany eliminations, were approximately $225.5 million and $164.6 million as ofSeptember 30, 2007 and $178.3 million and $110.9 millionas of December 31, 2006, respectively.Interest holders in VIEs consolidated by the Operating Partnership are allocated net income equal to the cash payments made to those interest holders for services rendered or distributions from cash flow.The remaining results of operations are generally allocated to the Operating Partnership.As of September 30, 2007 and December 31, 2006 the Operating Partnership was involved with two VIEs, of which it is not deemed to be the primary beneficiary.Total assets and liabilities of these entities were approximately $71.7 million and $78.5 million and $58.3 million and $58.4 million, as of September 30, 2007 and December 31, 2006, respectively.The Operating Partnership does not have a significant exposure to loss from its involvement with these unconsolidated VIEs. Stock-Based Compensation Effective January 1, 2006, the Operating Partnership adopted the provisions of SFAS No. 123 Revised (“SFAS No. 123(R)”), “Share-Based Payment”, a revision of SFAS No. 123 using the modified prospective approach.SFAS No. 123(R) requires companies to recognize in the income statement the grant-date fair value of stock options and other equity based compensation issued to employees. Stock-based compensation expense for stock options and restricted stock awards under the fair value method totaled $0.4 million for the three months ended September 30, 2007 and 2006, respectively, and $1.0 million and $1.1 million for the nine months ended September 30, 2007 and 2006, respectively.The intrinsic value of the stock options exercised during the three months ended September 30, 2007 and 2006 totaled $2.2 million and $1.0 million, respectively, and $4.9 million and $3.7 million for the nine months ended September 30, 2007 and 2006, respectively.As of September 30, 2007, the intrinsic value of the stock options outstanding and fully vested totaled $15.8 million and $20.3 million, respectively.As of September 30, 2007, total unrecognized compensation cost related to unvested share-based compensation granted under the stock option plans and the restricted stock awards totaled $3.4 million.The cost is expected to be recognized over 3 to 5 years for the stock option plans and 7 years for the restricted stock awards. Stock-based compensation expense for Z and Z-1 Units (collectively, “Z Units”) under the fair value method totaled $0.4 million for the three months ended September 30, 2007 and 2006, respectively, and $1.1 million for the nine months ended September 30, 2007 and 2006, respectively.Stock-based compensation capitalized for stock options, restricted stock awards, and the Z Units totaled $0.2 million for the three months ended September 30, 2007 and 2006, respectively, and $0.6 million and $0.4 million for the nine months ended September 30, 2007 and 2006, respectively.As of September 30, 2007 the intrinsic value of the Z Units subject to conversion totaled $16.0 million.As of September 30, 2007, total unrecognized compensation cost related to Z Units subject to conversion in the future granted under the Z Units totaled $8.1 million.The cost is expected to be recognized over 5 to 10 years for the Z Units. The Company’s stock-based compensation policies have not changed materially from information reported in Note 2(k), “Stock-Based Compensation,” and Note 14, “Stock-Based Compensation Plans,” in the Operating Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006. Accounting Estimates and Reclassifications The preparation of consolidated financial statements, in accordance with U.S. generally accepted accounting principles, requires the Operating Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosures of contingent assets and liabilities. On an on-going basis, the Operating Partnership evaluates its estimates, including those related to acquiring, developing and assessing the carrying values of its real estate properties, its investments in and advances to joint ventures and affiliates and its notes receivables. The Operating Partnership bases its estimates on historical experience, current market conditions, and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may vary from those estimates and those estimates could be different under different assumptions or conditions.Certain reclassifications have been made to prior year balances in order to conform to the current year presentation.Such reclassifications have no impact on reported earnings, cash flows, total assets, or total liabilities. New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement 109.”FIN 48 establishes new evaluation and measurement processes for all income tax positions taken, and requires expanded disclosures of income tax matters.The adoption of this FIN did not have a material impact on the Operating Partnership’s consolidated financial position, results of operations or cash flows. 9 In September 2006, the FASB issued Statement No. 157, Fair Value Measurements (“SFAS No. 157”).SFAS No. 157 provides guidance for using fair value to measure assets and liabilities.This statement clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability.SFAS No. 157 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data. This statement is effective in fiscal years beginning after November 15, 2007.The Operating Partnership believes that the adoption of this standard will not have a material effect on its consolidated financial statements. In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”).SFAS No. 159 expands opportunities to use fair value measurement in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value.This Statement is effective for fiscal years beginning after November 15, 2007.The Operating Partnership has not decided if it will choose to measure any eligible financial assets and liabilities at fair value upon the adoption of this standard on January 1, 2008. (2) Significant Transactions (a) Acquisitions In September 2007, the Operating Partnership acquired Mill Creek at Windermere, a 400-unit community located in San Ramon, California, for $100.5 million. Built in 2005, the property is located within Windermere, a master planned community. In September 2007, the Operating Partnership acquired Thomas Jefferson Apartments for $28 million in a DownREIT transaction that included issuing 7,006 DownREIT units to a related party. The property, which was managed by the Operating Partnership before the acquisition, is a 156-unit apartment complex located in Sunnyvale, California. Built in 1963, the property is located adjacent to Magnolia Lane, another Operating Partnership community purchased in the second quarter of 2007. (b) Dispositions The Operating Partnership sold the two remaining condominium units at Peregrine Point in July of 2007. (c) Joint Ventures As discussed further in Note 3, the Operating Partnership acquired the general contractor's profit participation interest in the Mirabella property for $9 million.Accordingly, Mirabella is now wholly owned by the Operating Partnership. (d) Debt and Financing Activities In July 2007, the Operating Partnership paid-off a mortgage loan secured by Monterra del Sol for $2.6 million with a fixed interest rate of 7.56%. In August 2007, the Operating Partnership originated a mortgage loan secured by the Coldwater Canyon community purchased in May 2007 in the amount of $5.9 million, with a fixed interest rate of 6.1%, which matures in August 2017.The Operating Partnership also refinanced an $11.6 million mortgage loan secured by the Capri at Sunny Hills community with a new loan in the amount of $19.2 million, with a fixed interest rate of 5.8%, which matures in August 2012. In September 2007, the Operating Partnership assumed two loans in conjunction with the acquisition of the Thomas Jefferson community.The first loan is for $14 million with a fixed interest rate of 5.7% due in March 2017, and the second loan is for $6 million with a fixed interest rate of 5.9% due in March 2017. (e) Equity In August 2007, the Company’s Board of Directors authorized a stock repurchase plan to allow the Company to acquire shares in an aggregate of up to $200 million.The program supersedes the common stock repurchase plan that Essex announced on May 16, 2001.During the quarter the Company, on behalf of the Operating Partnership, repurchased and retired 12,600 shares of its common stock for approximately $1.4 million. (f) Structured Finance In September 2007, the Operating Partnership, closed on a $14 million bridge loan for the completion and lease-up of London 10 Flats, a 146-unit apartment community located in Vancouver, Washington.The loan refinanced a construction loan, incorporating additional proceeds for interior upgrades to the remaining phases; exterior and common area upgrades and interest reserves to take the project through lease-up and stabilization.The floating rate, LIBOR-based bridge loan, leveraged the project to approximately 85% of cost.The loan is full recourse, and has a term of 18 months with one, 6-month extension option. (3) Investments The Operating Partnership has investments in a number of joint ventures, which are accounted for under the equity method.The joint ventures primarily own and operate apartment communities.The following table details the Operating Partnership's investments (dollars in thousands): September 30, December 31, 2007 2006 Investments in joint ventures accounted for under the equity method of accounting: Limited partnership interest of 27.2% and general partner interest of 1% in Essex Apartment Value Fund II, L.P (Fund II) $ 59,270 $ 45,598 Preferred limited partnership interests in Mountain Vista Apartments, LLC (A) 1,182 6,806 Development joint ventures 9,835 7,547 70,287 59,951 Investments accounted for under the cost method of accounting: Series A Preferred Stock interest in Multifamily Technology Solutions, Inc. 500 500 Total investments $ 70,787 $ 60,451 (A) The investment is held in an entity that includes an affiliate of The Marcus & Millichap Company (“TMMC”), and is the general partner. TMMC’s Chairman is also the Chairman of the Company. 11 The combined summarized financial information of investments, which are accounted for under the equity method, is as follows (dollars in thousands). September 30, December 31, 2007 2006 Balance sheets: Real estate and real estate under development $ 590,438 $ 576,134 Other assets 18,622 20,681 Total assets $ 609,060 $ 596,815 Mortgage notes payable $ 318,630 $ 301,665 Other liabilities 17,090 74,793 Partners' equity 273,340 220,357 Total liabilities and partners' capital $ 609,060 $ 596,815 Operating Partnership's share of capital $ 70,287 $ 59,951 Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Statements of operations: Property revenues $ 11,761 $ 10,887 $ 34,596 $ 30,631 Property operating expenses (4,335) (5,074) (13,805) (13,600) Net operating income 7,426 5,813 20,791 17,031 Interest expense (3,369) (4,169) (10,623) (12,731) Depreciation and amortization (3,485) (3,122) (10,431) (8,945) Total net income (loss) $ 572 $ (1,478) $ (263) $ (4,645) Operating Partnership's share of operating net income (loss) 322 (368) 421 (1,184) Operating Partnership's gain on sale and gain on partial sale of its interest - - 2,346 - Operating Partnership's share of equity income (loss) in co-investments $ 322 $ (368) $ 2,767 $ (1,184) During the first quarter of 2007, the Operating Partnership made a $1.1 million contribution to a development with a joint venture partner, and as of September 30, 2007 the Operating Partnership has made contributions to three developments held by joint venture entities totaling $9.8 million.Two of the developments are located in the San Francisco Bay Area and one of the developments is located in Southern California.As of September 30, 2007, these developments are still in the predevelopment stage. During March 2007, the Mountain Vista Apartments, LLC, a joint venture that owns the Waterstone at Fremont apartments in Fremont, California, was recapitalized with the inclusion of a new joint venture partner, and as part of this transaction the Operating Partnership received $7.7 million in net distributions from the joint venture.The Operating Partnership accounted for this transaction as a partial sale of the Operating Partnership’s investment and recorded a gain of $2.0 million which is included in equity income in co-investments as a result of this transaction.As of September 30, 2007, the Operating Partnership’s carrying value of its remaining investment in the amended and restated Mountain Vista Apartments, LLC joint venture was $1.2 million. The Operating Partnership had a developer agreement to distribute to the general contractor of Mirabella apartments 20% of the property’s cash flow after the Operating Partnership receives a 9% cumulative preferred return on its investment from operating cash flow and a 12% preferred return on its investment from capital transactions cash flow.During the third quarter of 2007, the Operating Partnership acquired the general contractor's interest in the Mirabella property for $9 million in lieu of distributing a percentage of future cash flows to the general contractor per the agreement.Accordingly, Mirabella is now wholly owned by the Operating Partnership. 12 (4)Notes Receivable and Other Receivables from Related Parties Notes receivable and other receivables from related parties consist of the following as of September 30, 2007 and December 31, 2006 (dollars in thousands): September 30, December 31, 2007 2006 Related party receivables, unsecured: Loans to officers made prior to July 31, 2002, secured, bearing interest at 8% (repaid in March 2007) $ - $ 375 Other related party receivables, substantially due on demand 1,178 834 Total notes and other receivable from related parties $ 1,178 $ 1,209 Other related party receivables include accrued management and development fees from Fund II totaling $0.6 million and $0.4 million as of September 30, 2007 and December 31, 2006, respectively. (5) Notes and Other Receivables Notes receivables secured by real estate, and other receivables consist of the following as of September 30, 2007 and December 31, 2006 (dollars in thousands): September 30, December 31, 2007 2006 Note receivable, secured, bearing interest at 12%, due June 2008 $ 2,193 $ 2,193 Note receivable, secured, bearing interest at LIBOR + 4.65%, due January 2008 8,215 7,807 Note receivable, secured, bearing interest at LIBOR + 3.38%, due February 2009 9,651 - Note receivable, secured, bearing interest at LIBOR + 3.69%, due June 2009 7,343 7,309 Note receivable, secured, bearing interest at LIBOR + 4.75%, due March 2011 7,068 - Other receivables 880 886 Total notes and other receivables $ 35,350 $ 18,195 As of September 30, 2007, the Operating Partnership originated four notes receivables totaling $32.3 million which are mezzanine or bridge loans.The borrowers under each note receivable have the right to extend the maturity date if certain criteria are met specific to each agreement.During August 2006, the Operating Partnership originated a loan with the owners of a 26-unit apartment community in Sherman Oaks, California. The proceeds from the loan financed the conversion of the units to condominiums for sale.Effective July 1, 2007, the Operating Partnership has ceased accruing interest on the note, due to the current velocity of sales, pricing, and status of the interest reserve.The Operating Partnership believes that the current recorded balance of $8.2 million is collectible. (6) Related Party Transactions Management and other fees from affiliates includes property management, asset management, development and redevelopment fees from related parties of $1.3 million and $1.9 million for the three months ended September 30, 2007 and 2006, respectively, and $3.7 and $3.5 million for the nine months ended September 30, 2007 and 2006, respectively. The Company’s Chairman, George Marcus, is also the Chairman of TMMC, which is a real estate brokerage firm. The Operating Partnership paid brokerage commissions on the sale of real estate totaling $0 during the three months ended September 30, 2007 and 2006, and $1.3 million and $0.8 million, respectively, during the nine months ended September 30, 2007 and 2006. Mr. Marcus was also an investor in the two partnerships that owned the Thomas Jefferson Apartments that was acquired by the Operating Partnership during September 2007 in a DownREIT transaction.In conjunction with that transaction, Mr. Marcus received 7,006 DownREIT units in exchange for his partnership interests in Thomas Jefferson Apartments. 13 (7) Segment Information The Operating Partnership defines its reportable operating segments as the three geographical regions in which its properties are located: Southern California, Northern California and Seattle Metro. Excluded from segment revenues are properties outside of these regions including properties in Portland, Oregon and Houston, Texas, management and other fees from affiliates, and interest and other income. Non-segment revenues and net operating income included in the following schedule also consist of revenue generated from commercial properties, recreational vehicle parks, and manufactured housing communities. Other non-segment assets include investments, real estate under development, cash, notes receivable, other assets and deferred charges. The revenues, net operating income, and assets for each of the reportable operating segments are summarized as follows for the three months ended September 30, 2007 and 2006 (dollars in thousands): Three Months Ended September 30, 2007 2006 Revenues: Southern California $ 54,515 $ 50,362 Northern California 25,708 18,985 Seattle Metro 16,403 14,310 Other Regions 3,361 3,193 Total property revenues $ 99,987 $ 86,850 Net operating income: Southern California $ 37,028 $ 34,352 Northern California 16,919 12,609 Seattle Metro 10,681 8,855 Other Regions 1,654 1,237 Total net operating income 66,282 57,053 Depreciation and amortization (25,612) (19,898) Interest expense (20,235) (17,946) Amortization of deferred financing costs (708) (777) General and administrative (6,415) (5,289) Other expenses - - Management and other fees from affiliates 1,268 1,872 Interest and other income 2,407 1,686 Equity income (loss) in co-investments 322 (368) Minority interests (1,198) (1,231) Income tax provision - (150) Income before discontinued operations $ 16,111 $ 14,952 14 The revenues, net operating income, and assets for each of the reportable operating segments are summarized as follows for the nine months ended September 30, 2007 and 2006 (dollars in thousands): Nine Months Ended September 30, 2007 2006 Revenues: Southern California $ 160,259 $ 147,591 Northern California 71,364 54,486 Seattle Metro 47,297 41,202 Other Regions 9,928 9,521 Total property revenues $ 288,848 $ 252,800 Net operating income: Southern California $ 109,849 $ 100,441 Northern California 47,080 36,370 Seattle Metro 31,035 25,745 Other Regions 4,272 3,210 Total net operating income 192,236 165,766 Depreciation and amortization (72,455) (59,125) Interest expense (58,992) (55,277) Amortization of deferred financing costs (2,063) (1,970) General and administrative (18,519) (15,168) Other expenses - (1,770) Management and other fees from affiliates 3,662 3,526 Interest and other income 7,454 4,728 Equity income (loss) in co-investments 2,767 (1,184) Minority interests (3,556) (3,739) Income tax provision - (325) Income before discontinued operations $ 50,534 $ 35,462 September 30, December 31, 2007 2006 Assets: Southern California $ 1,341,567 $ 1,244,037 Northern California 827,572 565,405 Seattle Metro 351,345 317,848 Other Regions 78,988 76,882 Net rental properties 2,599,472 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 182,455 103,487 Investments 70,787 60,451 Notes and other receivables 35,350 18,195 Other non-segment assets 66,336 58,314 Total assets $ 2,954,400 $ 2,485,840 15 (8)Net Income Per Common Unit (Amounts in thousands, except per unit data) Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Weighted- Per Weighted- Per average Common average Common Common Unit Common Unit Income Units Amount Income Units Amount Basic: Income before discontinued operations available to common units $ 11,241 27,652 $ 0.41 $ 10,602 25,424 $ 0.42 Income from discontinued operations 53 27,652 0.00 1,460 25,424 0.05 11,294 $ 0.41 12,062 $ 0.47 Effect of Dilutive Securities (1) - 391 - 721 Diluted: Income before discontinued operations available to common units 11,241 28,043 $ 0.40 10,602 26,144 $ 0.41 Income from discontinued operations 53 28,043 0.00 1,460 26,144 0.05 $ 11,294 $ 0.40 $ 12,062 $ 0.46 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Weighted Per Weighted Per Average Common Average Common Common Unit Common Unit Income Units Amount Income Units Amount Basic: Income before discontinued operations available to common units $ 35,992 26,869 $ 1.34 $ 25,017 25,275 $ 0.99 Income from discontinued operations 25,594 26,869 0.95 22,459 25,275 0.89 61,586 $ 2.29 47,476 $ 1.88 Effect of Dilutive Securities (1) - 614 - 550 Diluted: Income before discontinued operations available to common units 35,992 27,482 $ 1.31 25,017 25,825 $ 0.97 Income from discontinued operations 25,594 27,482 0.93 22,459 25,825 0.87 $ 61,586 $ 2.24 $ 47,476 $ 1.84 The Operating Partnership has the ability and intent to redeem DownREIT Limited Partnership units for cash and does not consider them to be common unit equivalents. (1) On or after November 1, 2020, the holders of the $225 million exchangeable notes may exchange, at the then applicable exchange rate, the notes for cash and, at Essex’s option, a portion of the notes may be exchanged for Essex common stock; the original exchange rate was $103.25 per share of Essex common stock.The exchangeable notes will also be exchangeable prior to November 1, 2020, but only upon the occurrence of certain specified events.During the nine months ended September 30, 2007 the weighted average common stock price exceeded the current strike price and therefore common stock issuable upon exchange of the exchangeable notes was included in the diluted share count.The treasury method was used to determine the shares to be added to the denominator for the calculation of earnings per diluted unit. Stock options of 45,004 and 0 for the three months ended September 30, 2007 and 2006, respectively, and 19,753 and 0 for the nine months ended September 30, 2007 and 2006, respectively, were not included in the diluted earnings per unit calculation because the exercise price of the options were greater than the average market price of the common units for the three and nine months ended and, therefore, were anti-dilutive. The 5,980,000 shares of Series G cumulative convertible preferred stock have been excluded from diluted earnings per unit for the three and nine months ended September 30, 2007 as the effect was anti-dilutive. 16 (9) Derivative Instruments and Hedging Activities As of September 30, 2007 the Operating Partnership had entered into nine forward-starting interest rate swaps totaling a notional amount of $450 million with interest rates ranging from 4.9% to 5.9% and settlements dates ranging from April 2008 to October 2011.These derivatives qualify for hedge accounting and will economically hedge the cash flows associated with the refinancing of debt that matures between April 2008 and October 2011.The fair value of the derivatives increased $5.7 million during the nine months ended September 30, 2007 to a value of $3.4 million as of September 30, 2007, and the derivative asset was recorded in prepaid and other assets in the Operating Partnership’s consolidated financial statements.The changes in the fair values of the derivatives are reflected in accumulated other comprehensive income (loss) in the Operating Partnership’s consolidated financial statements.No hedge ineffectiveness on cash flow hedges was recognized during the nine months ended September 30, 2007 and 2006. (10) Discontinued Operations In the normal course of business, the Operating Partnership will receive offers for sale of its properties, either solicited or unsolicited. For those offers that are accepted, the prospective buyer will usually require a due diligence period before consummation of the transaction.It is not unusual for matters to arise that result in the withdrawal or rejection of the offer during this process.The Operating Partnership classifies real estate as "held for sale" when all criteria under SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" (“SFAS 144”) have been met. In January 2006, the Operating Partnership sold Vista Capri East and Casa Tierra apartment communities for approximately $7.0 million and in March 2006, the Operating Partnership sold Diamond Valley, a Recreational Vehicle Park, for approximately $1.3 million.The total combined gain was $3.1 million.The Operating Partnership has recorded the gain on sale and operations for the three properties as part of discontinued operations in the accompanying consolidated statements of operations. In June 2006, the unconsolidated joint venture property, Vista Pointe, a 286-unit apartment community located in Anaheim, California, was sold for approximately $46 million. The Operating Partnership’s share of the proceeds from the transaction totaled $19.3 million, resulting in an $8.8 million gain on the sale, and an additional $8.2 million for fees and a promote distribution. The Operating Partnership has recorded the ground lease income and all related gains and fees from the Vista Pointe joint venture as part of discontinued operations in the accompanying consolidated statements of operations. As of December 31, 2006, City Heights Apartments, a 687-unit community located in Los Angeles was classified as held for sale, and during February 2007 the property was sold to a third-party for $120 million.The Operating Partnership’s share of the proceeds from the sale totaled $33.9 million, resulting in a $13.7 million gain to the Operating Partnership, and an additional $10.3 million for fees from the City Heights joint venture partner are included in discontinued operations in the accompanying consolidated statements of operations. In July 2007, the Operating Partnership sold the final 2 condominium units at the Peregrine Point property for a gain of $0.1 million net of taxes and expenses.For the nine months ended September 30, 2007, the Operating Partnership sold 21 condominium units at the Peregrine Point property and recorded a gain of $1.0 million net of taxes and expenses.The Operating Partnership started selling the units in the third quarter of 2006, and recorded the sale of 28 units and recorded a gain of $1.1 million net of taxes and expenses.The Operating Partnership has recorded the gain on sale of condominiums and operations for Peregrine Point apartments as part of discontinued operations in the accompanying consolidated statements of operations. 17 The components of discontinued operations are outlined below and include the results of operations for the respective periods that the Operating Partnership owned such assets, as described above. Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Rental revenues $ - $ 2,820 $ 1,355 $ 8,788 Interest and other income - 14 290 21 Revenues - 2,834 1,645 8,809 Property operating expenses - (1,046) (535) (3,329) Interest expense - (579) (416) (1,736) Depreciation and amortization - (768) (41) (2,307) Minority interests - (151) - (469) Expenses - (2,544) (992) (7,841) Gain on sale of real estate 53 1,170 79,222 13,032 Equity income co-investments - - - 238 Promote interest and fees - - 10,343 8,221 Minority interests - City Heights - - (64,624) - Net gain on sale of real estate 53 1,170 24,941 21,491 Income from discontinued operations $ 53 $ 1,460 $ 25,594 $ 22,459 (11)Commitments and Contingencies The Operating Partnership is subject to various lawsuits in the normal course of its business operations.Such lawsuits are not expected to have a material adverse effect on the Operating Partnership’s financial condition, results of operations or cash flows. Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our Consolidated Condensed Financial Statements and accompanying Notes thereto included elsewhere herein and with our 2006 Annual Report on Form10-K for the year ended December 31, 2006 and our Current Report on Form10-Q for the quarter ended September 30, 2007. The Operating Partnership acquires, develops, redevelops and manages apartment communities in selected residential areas located primarily in the West Coast of the Untied States.The Company is a self-administered and self-managed REIT that owns all of its interests in its real properties, directly or indirectly, through the Operating Partnership.Our investment strategy has two components:constant monitoring of existing markets, and evaluation of new markets to identify areas with the characteristics that underlie rental growth.Our strong financial condition supports our investment strategy by enhancing our ability to quickly shift our acquisition, development, and disposition activities to markets that will optimize the performance of the portfolio. As of September 30, 2007, we had ownership interests in 138 apartment communities, comprising 28,364 apartment units.Our apartment communities are located in the following major West Coast regions: Southern California (Ventura, Los Angeles, Santa Barbara, Orange, Riverside and San Diego counties) Northern California (the San Francisco Bay Area) SeattleMetro (Seattle metropolitan area) Other Regions (Portland metropolitan area, and Houston, Texas) As of September 30, 2007, we also had ownership interests in five commercial investments (with approximately 463,840 square feet), two recreational vehicle parks (comprising 338 spaces) and one manufactured housing community (containing 157 sites). As of September 30, 2007, our consolidated development pipeline was comprised of three development projects and seven predevelopment projects and two land parcels held for future development aggregating 2,716 units, with total incurred costs of $182.4 million, and estimated remaining project costs of approximately $667.3 million for total estimated project costs of $849.7 million. 18 The Operating Partnership’s consolidated apartment communities are as follows: As of September 30, 2007 As of September 30, 2006 Apartment Units % Apartment Units % Southern California 12,725 50% 12,118 51% Northern California 6,361 25% 5,318 23% Seattle Metro 5,005 20% 4,905 21% Other Regions 1,177 5% 1,177 5% Total 25,268 100% 23,518 100% Comparison of the Three Months Ended September 30, 2007 to the Three Months Ended September 30, 2006 Our average financial occupancies for the Operating Partnership’s stabilized apartment communities or “Quarterly Same-Properties” (stabilized properties consolidated by the Operating Partnership for the three months ended September 30, 2007 and 2006) decreased 70 basis points to 96.0% as of September 30, 2007 from 96.7% as of September 30, 2006 for the Quarterly Same-Properties.Financial occupancy is defined as the percentage resulting from dividing actual rental revenue by total possible rental revenue. Actual rental revenue represents contractual rental revenue pursuant to leases without considering delinquency and concessions. Total possible rental revenue represents the value of all apartment units, with occupied units valued at contractual rental rates pursuant to leases and vacant units valued at estimated market rents. We believe that financial occupancy is a meaningful measure of occupancy because it considers the value of each vacant unit at its estimated market rate. Financial occupancy may not completely reflect short-term trends in physical occupancy and financial occupancy rates as disclosed by other REITs may not be comparable to our calculation of financial occupancy. The regional breakdown of the Operating Partnership’s Quarterly Same-Property portfolio for financial occupancy for the quarter ended September 30, 2007 and 2006 is as follows: Three months ended September 30, 2007 2006 Southern California 95.6% 96.5% Northern California 97.1% 97.3% Seattle Metro 96.0% 97.2% Other Regions 94.6% 94.9% The following table illustrates a breakdown of these revenue amounts, including revenues attributable to the Quarterly Same-Properties. Three Months Ended Number of September 30, Dollar Percentage Properties 2007 2006 Change Change Property Revenues(dollars in thousands) Same-Properties: Southern California 56 $ 46,481 $ 44,834 $ 1,647 3.7 % Northern California 16 15,287 14,032 1,255 8.9 Seattle Metro 23 14,729 13,390 1,339 10.0 Other Regions 5 2,714 2,603 111 4.3 Total Same-Property revenues 100 79,211 74,859 4,352 5.8 Non-Same Property Revenues (1) 20,776 11,991 8,785 73.3 Total property revenues $ 99,987 $ 86,850 $ 13,137 15.1 % (1) Includes properties acquired after July 1, 2006, ten redevelopment communities, three office buildings and one development community. 19 Quarterly Same-Property Revenues increased by $4.3 million or 5.8% to $79.2 million in the third quarter of 2007 from $74.9 million in the third quarter of 2006.The increase in the third quarter of 2007 was primarily attributable to an increase in scheduled rents of $5.1 million or 7.0% compared to the third quarter of 2006.Average monthly rental rates for Quarterly Same-Property communities were $1,302 per unit in the third quarter of 2007 compared to $1,218 per unit in the third quarter of 2006.The decline in occupancy decreased revenues by $0.7 million of which $0.3 million was caused by vacancy created by units that were under renovation.Delinquency and rent concessions increased $0.3 million and other income increased $0.2 million third quarter of 2007 compared to third quarter of 2006. Quarterly Non-Same Property Revenues increased by $8.8 million or 73.3% to $20.8 million in the third quarter of 2007 from $12.0 million in the third quarter of 2006.The increase was primarily due to twelve communities acquired since July 1, 2006. Total Expenses increased $13.0 million or 17.6% to $86.7 million in the third quarter of 2007 from $73.7 million in the third quarter of 2006.Property operating expenses increased by $3.9 million or 13.1% for the quarter, which is primarily due to the acquisition of twelve communities since July 1, 2006 and annual increases in property salaries and real estate taxes.Depreciation expense increased by $5.7 million or 28.7% for the third quarter of 2007, due to the acquisition of twelve properties since July 2006 and recording depreciation expense for the River Oaks and Hollywood commercial buildings, which are predevelopment properties with short-term tenant leases.Interest expense increased $2.3 million or 12.7% for the third quarter of 2007 due to an increase in funding of development and acquisitions on the Operating Partnership’s lines of credit and an increase of outstanding mortgage notes payable.General and administrative costs increased $1.1 million primarily due to an increase in costs related to employees working on Fund II development and redevelopment projects that can not be capitalized by the Operating Partnership of approximately $0.4 million, an increase in number of employees and annual increases in compensation. Interest and other income increased by $0.7 million in the third quarter of 2007 due to an increase in lease income of $1.2 million resulting from the income generated from the River Oaks and Hollywood commercial buildings offset by a $0.5 million decrease in interest income.During the third quarter of 2006, the Operating Partnership recorded $0.9 million in interest income on the cash balances resulting from the $145.9 million Series G preferred stock transaction. Equity income (loss) in co-investments increased by $0.7 million during the third quarter of 2007 due primarily to the recording of $0.2 million of equity income from Fund II, and $0.2 million in preferred interest received from the Mountain Vista, LLC joint venture.The Operating Partnership incurred a loss of $0.4 million in equity income (loss) in co-investments related to Fund II during the third quarter of 2006. Income from discontinued operations for the third quarter of 2007 includes the net gain on sale of the final two condominiums at Peregrine Point of $0.1 million.During the third quarter of 2006, the Operating Partnership sold the first 28 units and recorded a net gain of $1.2 million. Comparison of the Nine Months Ended September 30, 2007 to the Nine Months Ended September 30, 2006 Our average financial occupancies for the Operating Partnership’s stabilized apartment communities or “2007/2006 Same-Properties” (stabilized properties consolidated by the Operating Partnership for the nine months ended September 30, 2007 and 2006) decreased 80 basis points to 95.8% as of September 30, 2007 from 96.6% as of September 30, 2006. The regional breakdown of the Operating Partnership’s 2007/2006 Same-Property portfolio for financial occupancy for the nine months ended September 30, 2007 and 2006 is as follows: Nine Months Ended September 30, 2007 2006 Southern California 95.6% 96.3% Northern California 96.5% 97.4% Seattle Metro 96.1% 97.1% Other Regions 95.0% 95.7% 20 The following table illustrates a breakdown of these revenue amounts, including revenues attributable to the nine-month 2007/2006 Same-Properties. Nine Months Ended Number of September 30, Dollar Percentage Properties 2007 2006 Change Change Property Revenues(dollars in thousands) 2007/2006 Same-Properties: Southern California 56 $ 138,309 $ 131,604 $ 6,705 5.1 % Northern California 16 44,520 40,883 3,637 8.9 Seattle Metro 22 41,773 37,625 4,148 11.0 Other Regions 5 8,039 7,625 414 5.4 Total 2007/2006 Same-Property revenues 99 232,641 217,737 14,904 6.8 2007/2006 Non-Same Property Revenues (1) 56,207 35,063 21,144 60.3 Total property revenues $ 288,848 $ 252,800 $ 36,048 14.3 % (1) Includes properties acquired after January 1, 2006, eleven redevelopment communities, three office buildings, and one development community. 2007/2006 Same-Property Revenues increased by $14.9 million or 6.8% to $232.6 million for the nine months ended September 30, 2007 from $217.8 million for the nine months ended September 30, 2006.The increase was primarily attributable to an increase in scheduled rents of $16.7 million or 7.8% compared to 2006.Average monthly rental rates for 2007/2006 Same-Property communities were $1,281 per unit for the nine months ended September 30, 2007 compared to $1,189 per unit for the nine months ended September 30, 2006.The decline in occupancy decreased revenues by $2.4 million of which $0.7 million was caused by vacancy created by units that were under renovation.Delinquency and rent concessions increased $0.6 million and other income increased $1.2 million for the nine months ended September 30, 2007compared to the nine months ended September 30, 2006. 2007/2006 Non-Same Property Revenues increased by $21.1 million or 60.3% to $56.2 million for the nine months ended September 30, 2007 from $35.1 million for the nine months ended September 30, 2006.The increase was primarily due to twelve communities acquired since January 1, 2006. Total Expenses increased $28.3 million or 12.8% to $248.6 million for the nine months ended September 30, 2007 from $220.3 million for the nine months ended September 30, 2006.Property operating expenses increased by $9.6 million or 11.0% for the nine months ended September 30, 2007, which is primarily due to the acquisition of twelve communities and annual increases in property salaries and real estate taxes.Depreciation expense increased by $13.3 million or 22.5% for the nine months ended September 30, 2007, due to the acquisition of twelve properties after January 1, 2006 and recording depreciation expense for the River Oaks and Hollywood commercial buildings, which are predevelopment properties with short-term tenant leases.Interest expense increased $3.7 million or 6.7% due primarily to an increase of in interest expense of $2.3 million in the third quarter of 2007 due to an increase in funding of development and acquisitions on the Operating Partnership’s lines of credit and an increase of outstanding mortgage notes payable.General and administrative costs increased $3.4 million primarily due to an increase in costs related to employees working on Fund II development and redevelopment projects that can not be capitalized by the Operating Partnership of approximately $1.1 million, and an increase in the number of employees and annual increases in compensation. Other expenses of $1.8 million for the nine months ended September 30, 2006 relate to $1.0 million in pursuit costs related to the Operating Partnership’s attempt to acquire the Town & Country REIT in the first quarter of 2006, and an impairment charge recorded for $0.8 million resulting from a write-down of a property in Houston, Texas in the second quarter of 2006. Interest and other income increased by $2.7 million for the nine months ended September 30, 2007 due primarily to an increase in lease income of $3.6 million resulting from the income generated from the River Oaks and Hollywood commercial buildings, and an increase of $1.1 million in interest income earned from the mezzanine/bridge loans, offset by a gain recorded in 2006 from sale of Town & Country stock. During the first quarter of 2006, the Operating Partnership recorded a non-recurring gain of $1.7 million related to the sale of Town &
